Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 1-7 and 10-22 are pending in this application. The rejections under 35 USC 101 and 112 in the Office Action posted on April 21, 2021 have been withdrawn due to the Amendments filed on July 21, 2021.  However, a new ground of rejection is applied to the amended and new claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-22 (including claims dependent thereon and claims that relate back to independent claims) are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiles et al. (Org. Pro. Res. Devl.’2004).
In claims 1 and 3, Applicant claims a process for manufacture of fluorinated or non-fluorinated 5 or 6 membered heterocyclic compound containing two nitrogen atoms in the ring system comprising the following steps:

    PNG
    media_image1.png
    341
    690
    media_image1.png
    Greyscale

and employing the following compound of formula (I):
			
    PNG
    media_image2.png
    174
    196
    media_image2.png
    Greyscale

wherein all the varibles are defined in the claims.
	Wiles teaches the exact process for manufacture of fluorinated or non-fluorinated 5 or 6 membered heterocyclic compound containing two nitrogen atoms in the ring system comprising the same steps and compound of formula I on page 29, columns 1 and 2. (See also, Scheme 1 and Table 1).  Since Wiles teaches the exact process, Applicant claims are anticipated, and thus, rejected under 35 USC 102.
Claims 1-7 and 10-22 (including claims dependent thereon and claims that relate back to independent claims) are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomez et al. (Analytical Chem.’2015).
In claims 1 and 3, Applicant claims a process for manufacture of fluorinated or non-fluorinated 5 or 6 membered heterocyclic compound containing two nitrogen atoms in the ring system comprising the following steps:

    PNG
    media_image1.png
    341
    690
    media_image1.png
    Greyscale

and employing the following compound of formula (I):
			
    PNG
    media_image2.png
    174
    196
    media_image2.png
    Greyscale

wherein all the varibles are defined in the claims.
 10550. (See  Abstract, Scheme 1 and Scheme 2 ).  Since Gomez teaches the exact process, Applicant claims are anticipated, and thus, rejected under 35 USC 102.
Conclusion
	Claims 1-7 and 10-22 are pending. Claims 1-7 and 10-22 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL V WARD/Primary Examiner, Art Unit 1624